Title: To Benjamin Franklin from Sarah Bache, 9 September 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin


          
            Dear & Honoured Sir
            Philadelphia Sept 9 1783
          
          Your Friends the Vaughan Family are now under our roof, the pleasure we take in
            entertaining every body that you love and that loves you, make us happy in their
            Company, they are come to settle among us, and what little I have seen of them promise a
            very agreable addition to our Society— My letter to day on their account will rather be
            short as I have a good deal to attend to, my dear Nephew on this account will excuse me
            by this Vessel, we shall shortly have an opportunity by which I will write Longly, being
            as ever Your Afectionate Daughter
          
            S Bache
          
         
          Addressed: Dr. Franklin / Passy
        